Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new claims are directed to product claims which were not elected. See Restriction of December 14, 2020. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (US 2012/0258228; Wolters) in view of Fitchett et al. (US 2012/0270682; Fitchett), and Schibull (US 2012/0261295; Schibull)
Re Claims 1, and 3-5: Wolters discloses a sheetlike composite precursor comprising a carrier layer (6). [0100]. Wolters overlays a composite precursor on an outer face a plastic layer (16). Id. A plastic color layer (9) is formed over the plastic layer (16). Id.  The layers can be formed by melt co-extrusion, [0097]; Fig. 2, including printing units for the plastic color layer (9). Id. 
Wolters describes curing/crosslinking of both the plastic colour layer, [0001], and the primer layer. [0070]. 
Wolters further discusses that a primer layer (21) can be deposited over plastic layer (16). [101]. Examiner will interpret primer layer (21) as the first polymer layer followed by the second layer being the plastic color layer (9). See also Fig. 6. 

    PNG
    media_image1.png
    454
    694
    media_image1.png
    Greyscale


Wolters adds a double or poly isocyanate to the primer composition in an amount of 1-25 wt.% relative to the primer layer [0086]. 

Wolters does not disclose that after the hardening layer the isocyanate content of the first polymer layer is in the range of 0.1 - 50wt.%.
However, Fitchett discloses forming layers having isocyanate compounds. [0056]. Fitchett discloses coating a substrate with two adjacent layers, which have different isocyanate indexes. Id. The isocyanate index is a value that shows the ratio of NCO to OH groups. [0055]. Fitchett optimizes the isocyanate index such that the excess of one functional group in one layer reacts with the excess of the other functional group of the adjacent layer. [0059]. This allows crosslinking between the layers forming an interpenetrating polymer network. Id. The crosslinking achieves increased durability. [0052; 60]. See paras [0010-13] (discussing durability as regarded in the prior art). 
The determination of optimum or workable ranges of the isocyanate index of the primer layer to achieve crosslinking with the colour plastic layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the isocyanate index of each layer. Fitchett discloses optimizing the isocyanate index of adjacent layers to promote crosslinking between the layers. This results in the advantage of having increased durability, which is desired in the art. Since Wolters layers are curable, it would be reasonable to utilize the teachings of Fitchett to produce an improved multilayer. Wolters also discloses the use of –OH containing groups, [0053], which would react with the NCO.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Wolters/Fitchett disclose the method as shown above. Wolters does not disclose the liquid first polymer comprising di- or polyols.
However, Schibull discloses that the primer layer comprises a di-or polyalcohol [0088], in addition to a di- or polyisocyanate. [0089]. The composition also comprises additives and solvent. [0091-92].  Schibull discloses suitable di- or polyols at [0063] and suitable di or polyisocyanates at [0064]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and utilize di- or polyols in the composition because Schibull discloses primer compositions, which are suitable for the products of Wolters.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Furthermore, Schibull discloses the use of 1,2-ethandiol and MDI. [0063-64]. Based on Schibull disclosure for a composition equaling 100g based on the suitable wt.% of each component, [0088-92], one of ordinary skill in the art could select a 10g of 1,2-ethandiol and 30g of MDI, 40g of inorganic particles and 20g solvent.  This composition—falling within the parameters of Schibull-- comprises a proportion of aromatic groups to aliphatic groups in a range of 0.744, which falls under the claimed range.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 


Re Claim 3: See rejections above. Furthermore, Schibull discloses the use of 1,2-ethandiol and MDI. [0063-64]. Based on Schibull disclosure for a composition equaling 100g based on the suitable wt.% of each component, [0088-92], one of ordinary skill in the art could select a 5g of 1,2-ethandiol and 30g of MDI, 40g of inorganic particles and 25g solvent.  This composition—falling within the parameters of Schibull-- comprises a molar isocyanate content that is more than the molar content of the OH provided by the alcohol. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 


Re Claim 2: Wolters does not explicitly disclose the use of di-/poly-isocyanates in the colored plastic layer. Thus, Wolters is open to colored layers having 0% isocyanate content which is less than the content of isocyanate in the primer composition (1-25wt.%).
Alternatively, the determination of optimum or workable ranges of the isocyanate index of the plastic colour layer to achieve crosslinking with the primer layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the isocyanate index of each layer. Fitchett discloses optimizing the isocyanate index of adjacent layers to promote crosslinking between the layers. This results in the advantage of having increased durability, which is desired in the art.

Re Claims 6-7: Wolters discloses that the isocyanate can have a mixture of isocyanates; including hexamethylene diisocyanate (“HDI”). [0087].

Re Claim 9: Wolters discloses that the primer layer comprises color in an amount less than the plastic colour layer and can contain no pigment. [0062]. The addition of inorganic, mostly white, particles to the primer plastic layer serves to ensure the colourfastness of the outer or outermost plastic colour layer and in particular to avoid its decoloration. Id.
The determination of optimum or workable ranges of the pigment to achieve desired opacity in view of the plastic colour layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
The determination of optimum or workable ranges of the white pigment to avoid decoloration would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and optimize the pigment to achieve the desired color and opacity as well as to avoid decoloration. Wolters discloses these are desired characteristics. These characteristics would have been characterized by routine experimentation.

Re Claim 11: The colour layer comprises a color agent in the range of 3-25 wt.%. [0047, 50].

Re Claims 13-14: Wolters discloses the inclusion of a barrier layer. [0033]. See Layer (13) of Fig. 6.  The barrier layer is joined to the carrier layer via a bonding layer through co-extrusion. [0033]. 

Re Claim 15: Wolters discloses an outer plastic layer (16). See Fig. 6

	
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. (Wolters) in view of Fitchett et al. (Fitchett), Schibull (Schibull), and Kitaike et al. (US 2008/0038544; Kitaike)
Wolters/Fitchett disclose the method as show above. The method applies the plastic colour layer as per Fig. 3, [0098], through a flexo printing step. [0060].  Wolters discloses the use of alcohols, acrylics, acrylates and vinyl ethers for the formation of the colour layer. [0053-54]. Wolters does not explicitly disclose the use of polyvinyl acetal.
Kitaike discloses forming print layers, [0060], on packaging and containers. [0074]. Kitaike discloses print layers can be made from polyvinyl resins, polyurethane resins, polyvinyl acetals as binder and pigment or die. [0060]. The print layer can be performed using common methods such as flexographic printing. [0061]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters/Fitchett and substitute the print layer binder for a polymer such as polyvinyl acetal. Kitaike discloses that the polymer is suitable for print layers and compatible with the system of Wolters.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolters et al. ( Wolters) in view of Fitchett et al. (Fitchett), Schibull (Schibull), and Kataoka et al. (US 2016/0002437; Kataoka)
Re Claim 16: Wolters discloses curing the primer layer. [0078]. Wolters does not disclose the temperature of the curing of the primer layer. Hardening or curing of the layer, in Wolters/Fitchett case, occurs through the consumption of NCO groups reacting with OH groups can be controlled through the addition of catalysts.
 Kataoka is in the field of reactions between OH and NCO groups. [0015]. Discloses that it is known to apply catalysts to aid in the curing composition which lower the temperature and shorten the time of curing. Id. 
The determination of optimum or workable ranges of the catalyst amount to achieve desired temperature for curing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wolters and add catalyst to cure the layers of Wolters. This is advantageous in that it reduces the required temperature for curing, which would aid in saving energy. Alternatively, it would also be advantageous in reducing the time needed for curing which is an advantage in an industrial setting.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.

Applicant argues that Schibull does not encompass the concentration of MDI because the disclosure recites, “less than 30% by weight.” pp.9-11.
The court have held that held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05(1).
Therefore the argument is not found persuasive.

Applicant argues that the reference is silent as to the ratio of the range of aromatic groups to aliphatic groups, and just recites different concentrations of the components. pp.11-12. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
As admitted by Applicant, Schibull discloses the weight concentrations of the compositions. Therefore, Schibull provides the rationale to select amounts within those ranges for each composition. Upon the selection of a concentration of two components as disclosed, the ratio would be obtained. 
Therefore, the argument is not persuasive.

Applicant argues that if the ATR infrared spectroscopy method is utilized it would not give a ratio within the claimed range. p.12.
However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Applicant argues that the inventor affidavit shows that the invention results in unexpected results. pp.13-14; Affidavit paras. 5-10.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
The example presented utilizes particular compounds, while the claim can utilize any compounds. It is not clear if the unexpected results are obtained over the entire claimed range. There are multiple details in the Affidavit, all of which are narrower than the claim. 
Therefore the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712